Case 1:21-cv-02068-ABJ Document 10 Filed 08/25/21 Page 1 of 1

28 USC 1608 Summons (12/11) (Page 2)

 

Civil Action No. 1:21-cv-2068

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, if any) United States Attorney, District of Columbia, Channing D.
Phillips was received by me on (date) Aug 4, 2021, 3:35 pm.

[J
[J

 

I personally served the summons on the individual at (place) on (date)

> or
J left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy

to the individual’s last known address; or

I served the summons on (name of individual) Alicia Dupree , who is designated by law to accept service of
process on behalf of (name of organization) United States Attorney, District of Columbia, Channing D. Phillips
on (date) Wed, Aug 18 2021 ; or

 

[| I returned the summons unexecuted because: 5 OF
[| Other: > or
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 08/18/2021

 

—a .
Server's signature

Marquis Harris

 

Printed name and title

1133 13th Street NW, Suite C4, Washington, DC 20005

 

Server's address

Additional information regarding attempted service, etc.:
1) Unsuccessful Attempt: Aug 10, 2021, 1:13 pm EDT at 501 3rd St NW, Washington, DC 20530
After checked the documents, this location does not accept 1400 defense is where they were directed.

2) Successful Attempt: Aug 18, 2021, 2:54 pm EDT at 501 3rd St NW, Washington, DC 20530 received by Alicia Dupree .
Age: 30; Ethnicity: African American; Gender: Female; Weight: 180 lbs; Height: 5'5”; Hair: Brown; Relationship: Paralegal

Specialist ;

DOCUMENTS SERVED: SUMMONS IN A CIVIL ACTION; COMPLAINT FOR DECLARATORY Secretary of Defense
Lloyd AND INJUNCTIVE RELIEF
